In this negligence action plaintiffs were granted an order directing the defendant to produce for inspection a statement concerning the happening of the accident, prepared by a representative of defendant and signed by the plaintiff John Sevon, and permitting the plaintiffs to examine the defendant before trial. Defendant appeals but does not press the appeal from that part of the order granting an examination before trial. Order modified on the law by striking therefrom the direction that the plaintiffs be permitted to inspect and discover the statement signed by the plaintiff John Sevon and, as so modified, affirmed, with $10 costs and disbursements to appellant. (Sack V. All States Holding Gorp., 268 App. Div. 793; La Muida v. Miledna Realty Corp., 182 Mise. 690.) Hagarty, Acting P. J., Carswell, Johnston, Adel and Lewis, JJ., concur.